Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 12 March 2021, has been entered and the Remarks therein, filed 09 August 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Loomis et al. as evidenced by Vollmer et al. in view of Offerhaus et al., necessitated by Applicants’ amendment received 09 August 2021, specifically, amended claim 16. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 16, 18-20 and 22-28 are pending.
	Claims 16, 18-20 and 22-28 are rejected.
	Claim 20 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2017/075407, 10/05/2017.  Acknowledgment is made of Applicant’s 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Specification
The objection to the specification, for failing to provide proper antecedent basis for the claimed subject matter, in the Non-Final Office Action mailed 12 March 2021, is withdrawn in view of Applicants' amendment received 09 August 2021, in which the cited claim was canceled.

Claim Objections
	Some of the objections to Claims 16-26, in the Non-Final Office Action mailed 12 March 2021, are withdrawn in view of Applicants' amendment received 09 August 2021, in which the relevant claims were amended.
	The other objections maintained are re-cited here.

Claim 20 is objected to because of the following informalities:
Claim 20 recites: “…a cysteine, histidine dependent amidohydrolases/peptidase domain…”, which should read: “…a cysteine, a histidine dependent amidohydrolase/peptidase domain…”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The rejection of Claims 16-26 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the scope of enablement requirement, in the Non-Final Office Action mailed 12 March 2021, is withdrawn in view of Applicants' amendment received 09 August 21.
The rejection is re-cited below with regard to claims 16, 18-20 and 22-28.
Some of the rejections of Claims 16-26 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 12 March 2021, are withdrawn in view of Applicants’ amendment received 09 August 2021, in which the relevant claims were amended.
The other rejections maintained are re-cited below.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 16, 18-20 and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a patient with rosacea and its symptoms, does not reasonably provide enablement for treating any and all other diseases or disorders. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
It is noted that although the disease(s) and/or disorder(s) for which the patient cited in claim 16 is being treated is/are not recited, Applicant’s specification describes the preferential treatment of an individual suffering from rosacea (originally-filed specification, pg. 1, lines 4-9). Applicant also presents working examples purportedly showing treatment of rosacea patients (pg. 44, Examples 1 and 2). 

	In In re Wands (8USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized the eight factors to be considered in a determination of “undue experimentation”.  These factors include: 1) The nature of the invention; 2) The state of the prior art; 3) The amount of direction or guidance presented; 4) presence or absence of working examples; 5) The quantity of experimentation needed to make or use the invention; 6) The relative skill of those in the art; 7) The predictability of the art; and 8) The breadth of the claims. 

In considering the factors for the instant claims:

1) Regarding the nature of the invention- A method for treating a patient  comprising the sequential or simultaneous administration of a first and a second Staphylococcus cell, which comprises one or more enzymatic active domains, which exhibit peptidoglycan hydrolase activity. That is, there are no specific diseases or disorders indicated for which the administration of the first and the second compounds would effect treatment.
	2) Regarding the state of the prior art- The reference of Loomis et al. (U.S. Patent Application Publication No. 2012/0187136 A1 (previously provided and cited below in the 103 rejection)) shows the use of lytic enzymes for the treatment of bacterial infections [i.e., the second compound, here], which include lytic enzymes that associate with Staphylococcus (pg. 1, para. [0002] and pg. 3, para. [0044]). A formulation comprising the described lytic enzymes may also include a vasoconstrictor (pg. 11, para. [0156]). Lytic enzymes associated with bacteriophage specifically cleave bonds that are present in the peptidoglycan of bacterial cells [i.e., exhibit peptidoglycan hydrolase activity] (pg. 4, para. [0059]). However, Loomis et al. does not provide working examples showing specific disease treatments, per se.
	In addition, the instantly-claimed subject matter recites ‘treating a patient’. No indication with regard to the disease or disorder being treated or the etiology of said disease or disorder is described. The specification recites: “…Staphefekt™ eradicates S. aureus as an etiological factor of local inflammation,…” (originally-filed specification, pg. 45, lines 16-17). However, a disease, such as cancer, is considered to have a  multifactorial etiology (Wild et al. (1996) Exp. Toxic Pathol. 48: 95-100 (provided here)) (pg. 95, column 1, lines 1-2). Among the various proposed etiological causes of specific types of cancer (e.g., viruses, genetic susceptibility and environmental carcinogens), S. aureus is not mentioned in Wild et al. (pp. 96-97). Therefore, it is not clear that a patient with cancer could be treated via the administration of the first and second compounds recited in instant claim 16.
3) Regarding the amount of direction or guidance presented; and
4) Regarding the presence or absence of working examples- The instant specification describes two prospective examples in which an antibacterial agent [i.e., the second compound] and a vasoconstrictor [i.e., the first compound] are used to treat rosacea, telangiectasia, erythema and/or flushing (originally-filed specification, pg. 44, lines 22-33 thru pg. 45, lines 1-3). Applicant’s Figure 1 shows the effect of Staphefekt [i.e., the second compound, which targets Staphylococcus cells] and/or a vasoconstrictor [i.e., the first compound] on a total relative symptom score in rosacea patients (pg. 2, lines 15-21 and Fig. 1). There is no description, explanation or definition in the specification with regard to what a ‘symptom score’ is; e.g., how it is determined, in view of the fact that the treatment(s) cause(s) a decrease in total symptom score. That is, Applicant only describes the treatment of rosacea and its symptoms, and not any other disease or disorder, and does not describe the patients with regard to the type of symptomology that they presented with before the experiment was begun.
5) Regarding the quantity of experimentation needed to make or use the invention - For the reasons cited below the quantity of experimentation needed to show that Applicant is enabled to treat any and all diseases or disorders, would be unpredictable and undue. In order to establish the successful treatment of any particular disease or disorder, one of ordinary skill in the art would have to: a) identify a specific disease or disorder to be treated; b) determine which subjects might be treatable with 
6) Regarding the predictability of the art- The predictability of being able to treat any and all diseases and disorders with the first and second compounds is unknown in the prior art and, therefore, unpredictable as to treatment outcome.
7) Regarding the breadth of the claims- Claim 16 is quite broad, in that it describes a method for treating a patient, but does not cite a specific disorder or disease for which the patient is being treated. Therefore, the broadest reasonable interpretation of the claim language would mean that ‘treating’ refers to any disease or disorder. Treatment is effected via administration of a first (i.e., a vasoconstrictive compound) and a second compound (a compound which targets a Staphylococcus cell, which, in turn, has enzymatic activity, specifically peptidoglycan hydrolase activity).
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention.  However, the description lacks clear evidence that any disease or disorder can be treated with the first and second compounds as claimed. As Staphylococcus cell to treat any disease or disorder. Finally, said practitioner would turn to trial and error experimentation to determine a relationship between the administration of a vasoconstrictive compound and an enzymatic compound with peptidoglycan hydrolase activity targeting a Staphylococcus cell and the treatment of any particular disease or disorder. Such amounts to undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 20 is indefinite because the metes and bounds of the claimed subject matter are not clear.

s/peptidase domain,…”
This claim contains a slash mark which raises the question as to which term is required by the claim because the subject matter on either side of the slash does not appear to be identical in scope. Essentially, the claims use both narrow and broad limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP 2173.05(c). 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 16, 18-20 and 22-25 are rejected under 35 U.S.C. §103 as being unpatentable over Loomis et al. (U.S. Patent Application Publication No. 2002/0187136 A1) as evidenced by Vollmer et al. ((2008) FEMS Microbiol. Rev. 32: 259-286) in view of Offerhaus et al. (International Patent Application Publication No. WO 2015/005787 A1; Intl. Pub. Date: 15 January 2015).
[Loomis et al. and Offerhaus et al. cited in the Non-Final Office Action mailed 12 March 2021.]

Loomis et al. as evidenced by Vollmer et al. addresses the limitations of claims 16, 18, 19, 20, 22, 24 and 25.
Regarding claims 16, 18, 19 and 22, Loomis et al. shows methods and compositions for the treatment of bacterial infections by the use of lytic enzymes (pg. 1, para. [0002]). Chimeric enzymes may also be used to treat a bacterial infection by cleaving the cell wall of the bacteria in more than one location (pg. 3, Staphylococcus (pg. 3, para. [0044] thru pg. 4, cont. para. [0044] [Claim 16] [A method for treating a patient comprising the sequential or simultaneous administration of a first compound and a second compound, said first compound is a vasoconstrictive compound, and the second compound is a compound specifically targeting a Staphylococcus cell] [Claim 22] [a Staphylococcus phage endolysin]). 
Bacteriophage lytic enzymes are described which specifically cleave bonds that are present in the peptidoglycan of bacterial cells. The bacterial cell wall peptidoglycan is highly conserved among all bacterial (pg. 4, para. [0059] [Claim 16] [the second compound comprises one or more enzymatic domains exhibiting peptidoglycan hydrolase activity] [Claim 18] [cell wall binding domain, peptidoglycan cell wall] [Claim 19] [peptidoglycan layer]).
Regarding claim 20, enzymes that cleave bonds in the peptidoglycan of bacterial cell walls include endopeptidases, and the majority of reported phage enzymes are either muramidases or amidases (pg. 4, para. [0059]).
Regarding claims 24 and 25, in a preferred embodiment, shuffled or chimeric enzymes are used to treat bacterial infections (pg. 3, para. [0030] and [0031]). Shuffling is used to create an enzyme 10 to 100-fold more active than the template. The template 

Loomis et al. does not specifically show that the cited enzymes which degrade peptidoglycan in bacterial cell walls (i.e., endopeptidases, muramidases and/or amidases) are peptidoglycan hydrolases, with regard to claims 16 and 25.

Vollmer et al. teaches that the bacterial peptidoglycan hydrolases describe a (“genus”) group which encompasses several different “species” of enzymes, including muramidases and amidases, by way of addressing the limitations of claims 16 and 25.
Regarding claims 16 and 25, Vollmer et al. teaches that most bacteria have multiple peptidoglycan hydrolases capable of cleaving covalent bonds in peptidoglycan sacculi or its fragments.  An overview of the different classes of peptidoglycan hydrolases and their cleavage sites is described (pg. 259, Abstract). Bacterial peptidoglycan hydrolases form a vast and highly diverse group of enzymes capable of cleaving bonds in polymeric peptidoglycan (sacculi) and/or its soluble fragments (pg. 259, column 1, para. 1). The cleavage sites of the different hydrolases are shown (pg. 259, column 2, para. 1).  There are three types of glycan strand-cleaving enzymes (glycosidases), N-acetylglucosaminidases, lysozymes and lytic transglycosylases, the latter two cleaving the same glycosidic bond. Lysozymes and lytic transglycosylases are 

	Loomis et al. does not explicitly show the specific first and second compound combination (e.g., in a working example), as recited in claim 16.
	Loomis et al. does not show: 1) the second compound is a cell wall binding domain that has at least 80% identity to SEQ ID NO.: 6 [Claim 23].

	Offerhaus et al. addresses the limitations of claim 23.
	Offerhaus et al. shows a method of treatment comprising the administration of a composition according to the first aspect of the invention and/or the sequential or simultaneous administration of a first and second compound (pg. 32, lines 22-25). The second compound is a compound specifically targeting a bacterial cell, preferably a gram positive cell, preferably Staphylococcus (pg. 2, lines 7-11[nexus to Loomis et al.] [A method for treating a patient comprising a second compound targeting a Staphylococcus cell]). The second compound comprises at least one cell wall binding domain, specifically binding the peptidoglycan cell wall of said bacterial cells. The cell wall binding domain is defined as an element, preferably a polypeptide (pg. 3, lines 23-30 [nexus to Loomis et al.] [polypeptide comprising a cell wall binding domain]). The second compound comprises one or more enzymatic active domains exhibiting target bond specificity (pg. 6, lines 5-9). ‘An enzymatic active domain’ is defined as a domain having lytic activity, preferably exhibiting peptidoglycan hydrolase activity (pg. 6, lines 9-
	Regarding claim 23, the cell wall binding domain has at least 80% identity to any of SEQ ID NO.: 4, 6 or 8. SEQ ID NO. 6 is the cell wall binding domain of S. aureus bacteriophage ϕ2638A endolysin (pg. 5, lines 20-31 and pg. 46, cont. Table 2, entry# SEQ ID NO.: 6, CBD2638PRT- Bacteriophage 2638A).
	
Offerhaus et al. teaches that the method of treatment comprising the sequential or simultaneous administration of a first and second compound is a treatment for delaying and/or curing a skin infection, including rosacea (pg. 32, lines 22-31).

	It is noted that Applicant describes SEQ ID NO.: 6 as representing the cell wall domain of S. aureus bacteriophage ϕ2638A endolysin (originally-filed specification, pg. 6, lines 19-24), and a prior art search of the amino acid sequence of instantly-claimed SEQ ID NO.: 6 shows that is identical to the SEQ ID NO.: 6, shown by Offerhaus et al. 
It is also noted Applicant describes treatment of rosacea (pg. 1, lines 1-9).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating bacterial infections, including skin infections, comprising administering a vasoconstrictive compound (as a first compound), and a cell wall binding and enzymatic compound targeting Staphylococcus bacteria (as a second compound), as shown by Loomis et al. as evidenced by Vollmer et al., by including or substituting the second 
One of ordinary skill in the art would have been motivated to have made that modification, because Loomis et al. teaches that Staphylococcus is frequently found in dermatological infections (pg. 4, cont. para. [0044]). That is, one of ordinary skill in the art of skin infection therapeutics would prefer to use a compound, such as a cell wall binding compound that directly targets Staphylococcus sp., which would directly target the microorganism most likely to be causing said skin infections, thereby providing optimized treatment efficacy to the patient afflicted with said skin infection.
It would have been further obvious to have combined a vasoconstrictive compound and a cell wall binding compound as an antibacterial treatment for (skin) bacterial infections [Claim 16], because Loomis et al. shows compositions and methods for treating any number of diseases caused by a bacterial infection, including skin infections, which comprise both of the previously described compounds (MPEP 2143 (I)(A,G)).
prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 26-28 are rejected under 35 U.S.C. §103 as being unpatentable over Loomis et al. as evidenced by Vollmer et al. in view of Offerhaus et al., as applied to claims 16, 18-20 and 22-25 above, and further in view of Moustafa et al. ((2014) Drugs 74: 1457-1465).
[Moustafa et al. cited in the Non-Final Office Action mailed 12 March 2021.]

Loomis et al. as evidenced by Vollmer et al. in view of Offerhaus et al., as applied to claims 16, 18-20 and 22-25 above, do not show: 1) the first compound is a sympathomimetic compound [Claim 26]; 2) the sympathomimetic compound is selected from the group consisting of alpha(1)- and alpha(2)-adrenergic agonists [Claim 27]; and 3) the alpha(1)- and alpha(2)- adrenergic agonist is selected from the group consisting of Brimonidine, Tetrahydrozoline and Oxymetazoline [Claim 28].

	Moustafa et al. addresses the limitations of claims 26, 27 and 28.
	Moustafa et al. teaches that rosacea is a chronic inflammatory skin disease and is one of the most common conditions that dermatologists treat (pg. 1457, column 2, Introduction, para. 1 [nexus to Loomis et al. and Offerhaus et al.] [treatment of skin infections, rosacea]). The treatment of acne rosacea involves the use of topical agents for mild disease and combination topical and oral therapy in the case of more severe 
	Regarding claims 26, 27 and 28, facial erythema is a central component of rosacea (pg. 1459, column 1, para. 1). One of the new and emerging treatments for rosacea is brimonidine, specifically brimonidine tartrate (BT), which was approved by the FDA for the treatment of persistent facial erythema. BT is an α2-adrenergic receptor agonist, with vasoconstriction as its primary mechanism of action. To a lesser degree, it may also exert anti-inflammatory effects (pg. 1460, column 2, para. 1 [brimonidine]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating bacterial infections, including skin infections, comprising administering a vasoconstrictive compound (as a first compound), and a cell wall binding and enzymatic compound targeting gram positive bacteria (as a second compound), as shown by Loomis et al. as evidenced by Vollmer et al. in view of Offerhaus et al., as applied to claims 16, 18-20 and 22-25 above, by including a vasoconstrictive compound, such as brimonidine [Claims 26, 27 and 28], as shown by Moustafa et al., with a reasonable expectation of success, because Moustafa et al. teaches that rosacea, as a skin infection with the potential to become severe, may require the use of an antibacterial compound for treatment, which is the compound for treatment of diseases and disorders, including skin infections, such as rosacea, as shown by Loomis et al. in view of Offerhaus et al., as applied to claims 16-25 above (MPEP 2143 (I)(A,G)).

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pg. 6, filed 09 August 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 16 was amended.
	
Staphylococcus in combination with a vasoconstrictive compound. While Offerhaus discloses the use of an antibacterial enzyme specific for Staphylococcus, it does not teach that such enzyme would be effective in combination with a vasoconstrictive compound. Finally, Moustafa also fails to disclose a method of treatment comprising an antibacterial enzyme specific for Staphylococcus in combination with a vasoconstrictive compound.
However, in response to Applicant, it is well known that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, beyond the statements referring to each prior art reference individually, Applicant has not pointed out any specific faulty reason or rationale with regard to why each reference individually or collectively does not render obvious the claimed subject matter.
Applicant remarks (pg. 6) that even if the Office has properly made a prima facie showing, which Applicant submits is not the case , such showing may be overcome with unexpected results. Here, the inventors advantageously showed that the claimed treatment comprising the combination of an antibacterial enzyme specific for Staphylococcus with a vasoconstrictive compound resulted in a synergistic effect. As can be seen in Example 2 and Figure 1, the reduction in total symptom scores with the combination treatment of the vasoconstrictor in combination with the antibacterial enzyme specific for Staphylococcus was considerably larger than the sum of the Staphylococcus alone or the vasoconstrictor alone. This demonstrates the synergistic effect of combination treatment using both compounds on vascular symptoms in inflammatory skin diseases, an advantage neither taught or suggested by Loomis, Offerhaus or Moustafa.
However, in response to Applicant, it is well known that a demonstration of mere improvement, without a showing that the improvement is significant or unexpected, is insufficient evidence of unexpected results. See In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995) (MPEP 2145). In addition, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (MPEP 716.02). The evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). 
Further in response to Applicant, it is noted that Applicant does not show error bars on the data presented in Figure 1; i.e., it is not clear that a statistical analysis has been performed with regard to the presented data. In addition, the cited prior art shows that the purported synergistic effect would be expected. Loomis et al. shows that the administration of an enzyme which targets a Staphylococcus cell and which exhibits peptidoglycan hydrolase activity is effective in treating a patient; e.g., a patient with a bacterial infection of the skin (Abstract). Mustafa et al. shows that the skin infection rosacea can be treated with the vasoconstrictive compound brimodine tartrate, and that it exerts anti-inflammatory effects. Therefore, one of ordinary skill in the art would Staphylococcus cells, as a second compound, would have an additive or synergistic effect in the treatment of a patient (e.g., one with a staphylcoccal skin infection).

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LYNN Y FAN/Primary Examiner, Art Unit 1651